            Case 2:16-cr-00798-GW Document 78 Filed 08/31/21 Page 1 of 3 Page ID #:415



 1
 2
                                                                           FILED
 3
                                                                 CLERK U.8. DISTP~CT
                                                                                __ COURT          ~

 4                                                                     AUG 3 1 202!               I
 5                                                              C~NTNAL L'IST'. 'T F CAUFORNIC:
                                                                ~V                      DER~l~f~~''
 6
 7
 8 '
                     IN THE UNITED STATES DISTRICT COURT
 9
                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
l0
11
12                                              Case No. CR 16-798-GW
       UNITED STATES OF AMERICA,
13                                              ORDER OF DETENTION
                        Plaintiff,
14                                              rFed. R. Crim. P. 32.1(a)(6);
                        v.                      18 U.S.C. § 3143(a)(1)]
15
       JOSE LUIS CRUZ,
16
17                      Defendant.
18
19
20
                                                I.
21
               On August 31, 2021, Defendant made his initial appearance on the amended
22
       petition for revocation of supervised release and warrant for arrest issued on
23
       August 3, 2021. Deputy Federal Public Defender Lakeshia Adeniyi-Dorsey was
24
       appointed to represent Defendant.
25
       //
26
       //
27
       //
28
        Case 2:16-cr-00798-GW Document 78 Filed 08/31/21 Page 2 of 3 Page ID #:416



 1                                                   II.
 2           Pursuant to Federal Rule of Criminal Procedure 32.1(a)(6) and 18 U.S.C. §

 3     3143(a)following Defendant's arrest for alleged violations) of the terms of

 4     Defendant's ❑probation / ~ supervised release,

 5           The Court finds that:

 6           A.      ~      Defendant has not carried his burden of establishing by clear

 7     and convincing evidence that Defendant will appear for further proceedings as

 8     required if released [18 U.S.C. § 3142(b-c)]. This finding is based on:

 9                ~ allegations in the petition include defendant's continued use of
10                methamphetamine, failure to complete a residential substance abuse

11                treatment program,.

12                ❑ Defendant has not provided any bail resources

13                 ❑ Defendant has prior arrests for failures to appear and probation

14                violations.

15
16
17
LE:~         B.      ~     Defendant has not carried his burden of establishing by clear
LL`l   and convincing evidence that Defendant will not endanger the safety of any other

20     person or the community if released [18 U.S.C. § 3142(b-c)]. This finding is

21     based on:

22                ~ allegations in the petition (see above)

23                ~ history of substance abuse

24
25
26
27
28

                                                 2
      Case 2:16-cr-00798-GW Document 78 Filed 08/31/21 Page 3 of 3 Page ID #:417



 1                                  III.
 2         IT IS THEREFORE ORDERED that the defendant is remanded to the

 3   custody of the U.S. Marshal pending further proceedings in this matter.
 4
     Dated: August 31, 2021
 5
 6
                                                        /s/
 7                                                  ALKA SAGAR
                                           UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             K3
